NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                            __________

                                No. 20-1106
                                __________

                LINDA RIZZO-RUPON; SUSAN MARSHALL;
                         NOEMIEO OLIVEIRA,
                              Appellants

                                     v.

  INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS,
                   AFL-CIO DISTRICT 141, LOCAL 914;
  INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS
                         DISTRICT LODGE 141;
INTERNATIONAL ASSOCIATION OF MACHINISTS AEROSPACE WORKERS AFL-CIO
                                __________

              On Appeal from the United States District Court
                       for the District of New Jersey
                         (D.C. No. 2-19-cv-00221)
              Honorable William J. Martini, U.S. District Judge
                                __________

                Submitted Under Third Circuit L.A.R. 34.1(a)
                          on September 18, 2020

          Before: KRAUSE, RESTREPO, and BIBAS, Circuit Judges


                    (Opinion filed: September 23, 2020)
                                        __________

                                         OPINION *
                                        __________

KRAUSE, Circuit Judge.

       Under the Railway Labor Act’s agency-fee provision, private-sector employers and

unions may enter agreements requiring non-union employees to finance union activities.

See 45 U.S.C. § 152, Eleventh(b).       In keeping with that provision, United Airlines

authorizes Appellees International Association of Machinists & Aerospace Workers, AFL-

CIO, IAM District Lodge 141, and IAM Local 914 to collect fees from United’s non-union

employees. Appellants, who pay fees under that agreement, argue that the Act amounts to

a facial violation of the First Amendment. Because the District Court correctly recognized

that controlling precedent precludes Appellants’ claim, we will affirm.

A.     Discussion 1

       We begin with a premise that Appellants do not dispute: If Railway Employes’

Department v. Hanson, 351 U.S. 225 (1956), remains good law, it bars Appellants’ First

Amendment challenge. In Hanson, the Supreme Court held that the Railway Labor Act’s

“requirement for financial support of the collective-bargaining agency by all who receive

the benefits of its work . . . does not violate [] the First [Amendment].” Id. at 238. And as


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       1
          The District Court had jurisdiction under 28 U.S.C. § 1331, and we have
jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal under
Rule 12(b)(6) for failure to state a claim. See Mid-Am. Salt, LLC v. Morris Cty. Coop.
Pricing Council, 964 F.3d 218, 226 (3d Cir. 2020).
                                             2
the Court has since clarified, while Hanson did not preclude as-applied challenges to the

Act, see Ellis v. Brotherhood of Ry., Airline & S.S. Clerks, Freight Handlers, Express &

Station Emps., 466 U.S. 435, 456 (1984); Int’l Ass’n of Machinists v. Street, 367 U.S. 740,

748–49 (1961), it did foreclose claims, like Appellants’, that attack only “the constitutional

validity of [the Act] on its face,” Street, 367 U.S. at 748 (citing Hanson, 351 U.S. at 238);

see Bolden v. Se. Pa. Transp. Auth., 953 F.2d 807, 827 (3d Cir. 1991) (en banc).

       Recognizing as much, Appellants contend instead, based on a trio of recent Supreme

Court opinions, that Hanson has been overruled. A review of those cases, however, makes

apparent that it has not—at least not yet.

       Appellants rely primarily on Janus v. American Federation of State, County, and

Municipal Employees, Council 31, 138 S. Ct. 2448 (2018), where the Supreme Court

invalidated longstanding precedent permitting public-sector unions to force non-members

to pay agency fees. Id. at 2478 (overruling Abood v. Detroit Bd. of Educ., 431 U.S. 209

(1977)). But Janus took pains to distinguish Hanson, emphasizing that the “private-sector

union shops” analyzed in Hanson presented “a very different First Amendment question”

than the public-sector unions at issue in Janus. Id. at 2479 (emphasis retained).

       Nor does Knox v. Service Employees International Union, Local 1000, 567 U.S. 298

(2012), support Appellants’ position. In that case, the Court considered “whether the First

Amendment allows a public-sector union to require objecting nonmembers to pay a special

fee for the purpose of financing the union’s political and ideological activities.” Id. at 302

(emphasis added). Consistent with its focus on public-sector unions, Knox never even cited

Hanson, let alone overruled it.

                                              3
       That leaves Harris v. Quinn, 573 U.S. 616 (2014), the third and final case Appellants

read as invalidating Hanson.    But Harris says nothing of the kind. Like its predecessors,

Harris reaffirmed Hanson’s determination that the Act “was constitutional in its bare

authorization of union-shop contracts requiring workers to give financial support to

unions.” Id. at 636 (internal quotation marks and citation omitted). In other words, the

Court understood Hanson as holding that the Act does not violate the First Amendment on

its face, but may be susceptible to as-applied challenges.

       As a fallback position, Appellants maintain that even if Janus, Knox, and Harris do

not explicitly overrule Hanson, they undermine its reasoning. Whatever the merits of this

argument, however, the Supreme Court alone retains “the prerogative of overruling its own

decisions.” Rodriguez de Quijas v. Shearson/Am. Express Inc., 490 U.S. 477, 484 (1989).

Unless and until that happens, Hanson remains binding precedent. 2

B.    Conclusion

       For the foregoing reasons, we will affirm the District Court’s order of dismissal.




       2
         The District Court dismissed the complaint on two alternative grounds: first, that
Appellees are not state actors, and second, that Hanson forecloses facial First Amendment
challenges to the Act. Having determined that Hanson resolves this appeal, we see no need
to reach the state actor issue. In addition, because Plaintiffs have not contested the
dismissal of their Fifth Amendment claim, we deem that claim abandoned and need not
discuss it here. See Free Speech Coal., Inc. v. Att’y Gen., 677 F.3d 519, 545 (3d Cir. 2012).
                                             4